Citation Nr: 0110821	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  96-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel











REMAND

The appellant served on active duty from November 1974 to 
December 1977.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico, which denied a claim for non-service 
connected pension benefits.

In denying entitlement to non-service connected pension 
benefits to the veteran, the RO assigned a noncompensable 
rating for nonservice-connected schizophrenia under 38 C.F.R. 
§ 4.104, Diagnostic Code 9204 (2000) and a noncompensable 
rating for a nonservice-connected left ankle disorder under 
38 U.S.C.A. § 4.104, Diagnostic Code 5284 (2000).  

In this case, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In the veteran's February 1993 claim (VA Form 21-526) he 
reported that he had received private treatment from Dr. 
Bocanegra for psychiatric disability from 1991 to the 
"present."  However, there is only one medical report from 
Dr. Bocanegra, dated in February 1993, associated with the 
claims file.  There is also on file an October 1995 report 
from Dr. Ferando Coya.  Any additional treatment records from 
Dr. Bocanegra and Dr. Coya, and any other private clinical 
sources, should be obtained and associated with the claims 
file.  Any such records that are written in Spanish must be 
translated into English.  

Finally, the Board notes that the record reveals that the 
veteran was last afforded a VA examination to assess the 
severity of his service-connected disorders in October 1995, 
at which time it was noted that he had last undergone VA 
hospitalization in April 1994.  An April 1994 VA outpatient 
treatment record indicates that he had undergone two prior 
periods of VA hospitalization; however none of these records 
are on file. 

The Board concludes that in order to comply with the VA's 
duty to assist and because the evidence of record with regard 
to the issue on appeal is stale, the veteran is entitled to 
more current VA examinations to ascertain the current 
severity of the his pensionable disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates of 
treatment of any physicians, hospitals, or 
treatment centers (private, VA or military) who 
have provided him with relevant psychiatric 
treatment not already associated with the claims 
file, including all treatment obtained from U. 
Bocanegra, M.D., beginning in 1991 and all 
treatment records from Dr. Coya.  After securing 
the necessary releases, the RO should make all 
reasonable efforts to obtain medical records 
identified by the veteran.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should contain 
documentation of the attempts made.  The veteran 
and his representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should ensure that all reports of past 
periods of VA hospitalization are on file and 
should obtain all VA outpatient treatment 
records.  

3.  Thereafter, the veteran should be scheduled 
for a VA psychiatric examination.  The examiner 
should, based on sound medical judgment and all 
available medical records, and any testing deemed 
appropriate, determine the veteran's current 
psychiatric status, including any diagnosis(es) 
of any current psychiatric disorder(s).  All 
indicated tests should be accomplished and all 
clinical findings should be reported in detail.  

The report of examination should contain a 
detailed account of all manifestations of all 
disability(ies) that are not the result of 
willful misconduct that are found to be present.  
If there are found to be multiple psychiatric 
disorders, the examiner should reconcile the 
diagnoses and should specify which symptoms are 
associated with each of the disorder(s).  If 
certain symptomatology cannot be disassociated 
from one disorder or the other, it should be so 
specified.  The examiner should also comment on 
the extent to which the service-connected 
disability impairs the veteran's occupational and 
social functioning. 

The claims folder and a copy of the current 
psychiatric rating criteria should be provided to 
the examiner for review.  

After reviewing the claims folder and examining 
the veteran, a Global Assessment of Functioning 
(GAF) score should also be determined, and a full 
explanation of its meaning should be set out.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the severity 
of the veteran left ankle disorder.  The claims 
folder and a copy of this remand should be made 
available to and reviewed by the examiner prior 
to conduction and completion of the examination.  
The examination should include any tests or 
studies deemed necessary for an accurate 
assessment, and complete active and passive range 
of motion testing of the left ankle.  

The examiner should specify any functional loss 
due to pain or weakness, and document all 
objective evidence of those symptoms.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In addition, the examiner should provide an 
opinion on the degree of any functional loss 
likely to result from a flare-up of symptoms or 
on extended use and to not limit an evaluation of 
disability to a point in time when the symptoms 
are quiescent.  The examiner should also 
document, to the extent possible, the frequency 
and duration of exacerbations of symptoms.  

5.  Following completion of the above actions, 
the RO must review the claims folder and ensure 
that all of the foregoing development have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (compliance of a 
Court or Board directive is neither optional nor 
discretionary).  Where the remand orders of the 
Board or the Court are not complied with, an 
error exists as a matter of law for failure to 
ensure compliance.  

Specific attention is directed to the examination 
report.  If the examination report does not 
include fully detailed descriptions of pathology 
and all test reports, special studies or adequate 
responses to the specific opinions requested, the 
report must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the report does not 
contain sufficient detail, the rating board must 
return the report as inadequate for evaluation 
purposes).  

6.  The RO must then review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in light 
of the changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal guidance 
that is subsequently provided by the Department, 
including, among others things, final regulations 
and General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.  

7.  If the benefit sought on appeal remains 
denied, the veteran should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


